DETAILED ACTION
Requirement for Unity of Invention
 As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restrictions
 Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1 (Claims 1-11): drawn to an animal feed comprising an animal feed additive, one or more protein sources and one or more energy sources further comprising one or more polypeptides having xylanase activity and one or more fungal polypeptides having muramidase activity (first product). 
Group 2 (Claims 12-15): drawn to methods of administering the animal feed (first process of using the first product)*.

*Claims 14 and 15 are drawn to the “use” of an animal feed. These are considered “use claims” which are claims which recite a use without setting forth any steps involved in the process. Claims of this nature generally raise indefiniteness issues under 35 U.S.C. 112 and fail to comply under 35 U.S.C. 101. “Use” claims are thus not allowable in U.S. patent applications and Applicant is urged to amend them. See MPEP 2173.05(q). For the purpose of restriction, these claims have been grouped with Group 2 (processes of using the first product; defined in claim 1). 

Groups 1 and 2 are drawn to a product and process of using said product combination of categories. The product is the composition comprising an animal feed additive, one or more protein sources and one or more energy sources further comprising one or more polypeptides having xylanase activity and one or more fungal polypeptides having muramidase activity (first product; defined in claim 1). This combination of categories is provided for in 37 CFR 1.475(b) as combination 2 and thus the groups of inventions have unity of invention a priori. It is noted that the recitation of “…one or more energy sources characterised in the animal feed or the animal feed additive further comprises one or more polypeptides” (claim 1, lines 2-3) causes the claim to be unclear. It is not clear if the phrase “characterized in the animal feed” is part of the “…one or more energy sources…” or the “… or the animal feed additive further comprises…” clause, or if the word “or” after “animal feed” is a typographical error. Under the first interpretation, the animal feed additive optionally further comprises the “one or more polypeptides having xylanase activity and one or more fungal polypeptides having muramidase activity”. For the purpose of restriction, this claim has been interpreted to mean that the animal feed comprises an animal feed additive, one or more protein sources, one or more energy sources, and further comprises one or more polypeptides having xylanase activity, and one or more fungal polypeptides having muramidase activity.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention a posteriori because even though the inventions of these groups require the technical feature of the composition of claim 1 (the first product), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schnorr (WO 2013/076259 A2). Schnorr teaches polypeptides having lysozyme activity (abstract) and provides methods for using the polypeptides having lysozyme activity in animal feed, as well as adding to feed compositions and feed additives (p. 41, lines 12-14). It is noted that lysozyme is a synonym for muramidase (see applicant’s specification, p. 1, line 10). Schnorr teaches that the polypeptide (i.e. the polypeptide having muramidase activity) may be a fungal polypeptide (p. 19, lines 29-31) and the feed or feed additive may also comprise at least one other enzyme selected from a group which includes xylanase (p. 42, lines 13-18). Finally, Schnorr teaches that the animal feed may contain at least one vegetable protein and/or animal protein (i.e. a protein source)(p. 42, line 31 through p. 43, line 8) and the animal feed contains 0-80% maize, 0-80% sorghum, 0-70% wheat, 0-70% barley, and/or 0-30% oats (i.e. one or more energy sources; supported by applicant’s claim 8 and specification, p. 33, lines 26-30). Therefore it is considered that Schnorr teaches or, alternatively, makes obvious the animal feed composition comprising one or more protein sources and one or more energy sources, further comprising one or more polypeptides having xylanase activity and one or more fungal polypeptides having muramidase activity.

Election of Species
If applicant elects Group 1, this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Species Election A: The “one or more fungal polypeptides having muramidase activity” (ex. a polypeptide or specific combination of polypeptides from the list of polypeptides recited in elements (a)-(bv) of claim 5). Claim 1 is the generic claim.
Species Election B: The “one or more polypeptides having xylanase activity” (ex. a polypeptide or specific combination of polypeptides from the list of polypeptides recited in elements (a)-(bf) of claim 6). Claim 1 is the generic claim.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species Elections A and B are required because these groups of inventions are drawn to generic classes of enzymes (xylanases and muramidases) which encompass many enzymes having distinct structures, as evidenced by their varying amino acid sequences (see SEQ ID NOs: 1-71 and SEQ ID NOs: 72-126). 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651